TEE            ATTORNEY                      GENERAL
                                OFTEXAS
                             AWSTIN.TWAR              78711


                                      January        2, 1974



 The Honorable Clayton T. Garrison                            Opinion No.     H-      193
Executive Director
Texas Parks & Wildlife Dept.                                  Re:   Whether a member       of
John H. Reagan Building                                             the Parks & Wildlife
Austin,  Texas  70701                                               Commission    is entitled
                                                                    to reimbursement     for
                                                                    expenses and payment
                                                                    of per diem when attending
                                                                    meetings which are not
                                                                    regularly scheduled.

Dear   Mr.   Garrison:

       Your request for an opinion concerns whether the Comptroller      is
authorized to approve a request by a member     of the Parks and Wildlife
Commission    for reimbursement   of expenses and payment of a per diem
incurred while attending meetings   on behalf of the Department.

      We are advised by you that it is frequently necessary   and desirable
for members  of the Commission   to attend meetings,   which are not regvlarly
scheduled Commission   meetings,   throughout the State in furtherance   of
Departmental business.

       Article   97gf-3a,    $ 1, Vernon’s        Texas    Penal    Code,   states,     in part:

                 “(e) The Commission    shall meet as often as it deems
                 necessary,  but shall meet at least once every
                 quarter of the year . . . . ‘I

                 “(f) Members    of the Commission    shall be reimbursed
                 for their actual expenses  incurred in attending
                 meetings and shall be paid a per diem as set in
                 the General Appropriations    Act. ”




                                             p.    906
The Honorable      Clayton   T.   Garrison,        page 2 (H-193)



      The General Appropriations    Act for fiscal 1974 and 1975,                H. B. 139,
63rd Leg., 1973, at page 111-111, Item 1 provides:

                                                         “For   the Years   Ending
                                              August     31,                 August   31,
                                                1974                           1975



       “Personal    Services      - -

      “Per Diem of Commissioners
      (at $100 per day NTE $5,000
      per member)
                                              $30,000                        $30, 000”

In accordance  with the General Appropriations      Act, the Commissioners      are
allowed aperdiem of $100 per day not to exceed $5,000       per member or a total
appropriation  of $30, 000 for the fiscal year.    Art. 978f-3a,  § l(f) states that
“the Commission    shall be reimbursed    for their actual expenses incurred in
attending meetings and shall be paid a per diem as set -in the General
Appropriations   Act. ” The issue is whether the per diem is intended as
compensation   for days in attendance at all meetings or just Commission
meetings.

       Statutory words are to be interpreted according to the sense in which
they were evidently used by the Legislature.            Since the legislative     intention
is primarily     found in the language of the statute, the words employed are
ordinarily    given their plain meaning.        Article 10, V. T. C. S., 53 Tex.
                                                                               --
                                                                                      Jur.
2d Statutes,    $ 146.    A statute that is plain and unambiguous       will usually
G interpreted      literally.    Exceptions may not ordinarily      be read into a
statute.   53 Tex. --   Jur. 2.d Statutes,  5 5 135, 144.   It is therefore   our opinion
that member=f          the Commission      may be paid a per diem as set in the
General Appropriations         Act for attending meetings     even though they are not
regularly    scheduled commission         meetings.    See Attorney   General Opinion
H-58 (1973).




                                              p.   907
The Honorable     Clayton   T.   Garrison,    page   3   (H-193)



                                     SUMMARY

                      A member of the Parks and Wildlife Commission
                may be entitled to receive reimbursement    of expenses
                and per diem for meetings  on behalf of the Department
                even though such meetings  are not regularly   scheduled
                Commission    meetings.


                                                         Very   truly yours,




                                                                    General    of Texas




DAVID M. KENDALL,           Chairman
Opinion Committee




                                         p.   908